Case: 4:18-cv-01568-RLW Doc. #: 39 Filed: 08/01/19 Page: 1 of 1 PageID #: 3025



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


KEITH ROSE                                   )
                                             )      Case No. 4:18-cv-1568
          Plaintiff,                         )
                                             )
v.                                           )
                                             )
CITY OF ST. LOUIS, MISSOURI, et al.,         )
                                             )
          Defendants.                        )


                                 ENTRY OF APPEARANCE

          COMES NOW attorney Frances Claire Lucas of ArchCity Defenders, Inc., and hereby

enters her appearance as attorney of record for Plaintiff Keith Rose in the above-captioned

matter.

Dated: August 1, 2019                        Respectfully submitted,

                                             ArchCity Defenders, Inc.

                                             By:/s/ Frances Claire Lucas
                                                Frances Claire Lucas (MBE #71314MO)
                                                440 North 4th Street Ste. 390
                                                Saint Louis, MO 63102
                                                855-724-2489
                                                314-925-1307 (fax)
                                                clucas@archcitydefenders.org




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was made
available to all parties of record via this Court’s electronic ECF/PACER notification system
upon filing on this 1st day of August, 2019.

                                                 /s/ Frances Claire Lucas
